Citation Nr: 0736838	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to eligibility for nonservice-connected death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The decedent had no verified active duty.  He died in 
November 2003.  The appellant is the decedent's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In August 2007, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge. 


FINDING OF FACT

The National Personnel Records Center did not find that the 
decedent had any verified active duty.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits based on qualifying service by the decedent have not 
been met.  38 U.S.C.A. §§ 101(2), (22), 107, 1521, 1541, 1542 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Where as here the claim is being denied because the appellant 
does not meet the statutory threshold for entitlement to 
death pension, that is, qualifying service by the decedent, 
the VCAA does not apply.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002) (Where the law as mandated by 
statute, and not the evidence, is dispositive of the claim, 
the VCAA is not applicable). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Death Pension Benefits

VA shall pay pension for nonservice-connected death to the 
surviving spouse of a veteran of a period of war who meets 
the service requirements prescribed in 38 U.S.C.A. § 1521(j) 
or who at the time of death was receiving or entitled to 
receive compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the decedent 
be a veteran and have active military, naval or air service.  
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  



The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

The National Personnel Records Center (NPRC) findings as to 
the dates of a veteran's service or lack of service are 
binding and the Board does not have the authority to alter 
it.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In September 2007, the RO filed a Memorandum of 
Unavailability, confirming that the NPRC had no records of 
the decedent and could not verify any dates of active duty 
for the decedent.   

Notwithstanding the appellant's written statements and her 
testimony to the effect that the decedent served on active 
duty from January 1949 to January 1958 and notwithstanding 
the photograph of the alleged decedent while in uniform, the 
NPRC's finding is binding as to whether or not the decedent 
served on active duty during a period of war. 

Therefore, the Board must find that the decedent did not have 
qualifying military service for the purpose of VA benefits to 
include nonservice-connected death pension for a proper 
claimant. 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8.  
Accordingly, the Board must also find that the appellant does 
not meet the basic eligibility requirements for VA 
nonservice-connected death pension benefits and her claim 
must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 


ORDER

The appellant is not eligible for nonservice-connected death 
pension benefits and the appeal is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


